UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark one) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number000-05576 SPHERIX INCORPORATED (Exact name of Registrant as specified in its charter) Delaware 52-0849320 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 6430 Rockledge Drive, Suite 503 Bethesda, MD 20877 (Address of principal executive offices) 703-992-9260 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files.) Yes [X]No [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of“large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer []Accelerated Filer []Non-accelerated Filer []Smaller Reporting Company [X] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] Indicate the number of shares outstanding of each of the Registrant’s classes of Common Stock, as of the latest practicable date. Class Outstanding as of May 14, 2014 Common Stock, $0.0001 par value 12,269,812 shares Table of Contents Spherix Incorporated Form 10-Q For the Quarter Ended March 31, 2014 Index Page No. Part I.Financial Information Item 1. Financial Statements (Unaudited) 1 Condensed Consolidated Balance Sheets as of March 31, 2014 and December 31, 2013 1 Condensed Consolidated Statements of Operations for the three-month periods ended March 31, 2014 and 2013 2 Condensed Consolidated Statements of Cash Flows for the three-month periods ended March 31, 2014 and 2013 3 Notes to the Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 Part II.Other Information Item 1. Legal Proceedings 25 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Mine Safety Disclosure 26 Item 5. Other Information 26 Item 6. Exhibits 26 Signatures 27 -i- Table of Contents Part I.Financial Information Item 1. Financial Statements. SPHERIX INCORPORATED AND SUBSIDIARIES Condensed Consolidated Balance Sheets (in thousands except share amounts) March 31, 2014 December 31, (Unaudited) ASSETS Current assets Cash and cash equivalents $ $ Prepaid expenses and other assets Total current assets Patent portfolios, net of accumulated amortization of $2,695 and $267 Goodwill Deposit 30 30 Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued expenses $ $ Accrued salaries and benefits 77 Accrued patent cost - Warrrant liability 8 48 Total liabilities Series I redeemable preferred stock, $0.0001 par value; 119,760 shares issued and outstanding; liquidation preference of $167 per share Commitments and contingencies Stockholders' equity Preferred Stock, $0.0001 par value, 50,000,000 shares and 5,000,000 shares authorized at March 31, 2014 and December 31, 2013, respectively Series A: no shares issued and outstanding, at March 31, 2014 and December 31, 2013; liquidation preference $0.0001 per share - - Convertible preferred stock： Series B: 1 share issued and outstanding at March 31, 2014 and December 31, 2013; liquidation preference $0.0001 per share - - Series C: 1 shares issued and outstanding at March 31, 2014 and December 31, 2013 ; liquidation preference $0.0001 per share - - Series D: 18,000 shares issued and outstanding at March 31, 2014, and 1,227,582 shares issued and outstanding at December 31, 2013; liquidation value of $0.0001per share - - Series D-1: 945,139 shares issued and outstanding at March 31, 2014, and 59,265 shares issued and outstanding, at December 31, 2013; liquidation value of $0.0001per share - - Series E: no shares issued and outstanding, at March 31, 2014 and December 31, 2013; liquidation preference $0.0001 per share - - Series F: no shares issued and outstanding, at March 31, 2014 and December 31, 2013; liquidation preference $0.0001 per share - - Series F-1: 156,250 shares issued and outstanding at March 31,2014, and 156,250 shares issued and outstanding, at December 31, 2013; liquidation preference $0.0001 per share - - Series H: 459,043 shares issued and outstanding at March 31, 2014, and 459,043 shares issued and outstanding at December 31, 2013; liquidation preference $83.50 per share - - Common stock, $0.0001 par value, 200,000,000 shares and 50,000,000 shares authorized at March 31, 2014 and December 31, 2013, respectively; 8,206,335 shares and 3,770,113 shares issued at at March 31, 2014 and December 31, 2013, respectively; 8,196,107 and 3,769,712 shares outstanding at March 31, 2014 and December 31, 2013, respectively 1 - Additional paid-in-capital Treasury stock, at cost, 228 shares at March 31, 2014 and 401 shares at December 31, 2013, respectively ) ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to condensed consolidated financial statements -1- Table of Contents SPHERIX INCORPORATED AND SUBSIDIARIES Condensed Consolidated Statements of Operations (in thousands except shares and per share amounts) (Unaudited) Three Months Ended March 31, Revenues $
